                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION


BETTY WHITLOCK                                                                PLAINTIFF


VS.                                   CASE NO. 3:19CV00064 PSH


ANDREW SAUL,1 Commissioner,
    Social Security Administration                                           DEFENDANT


                                          JUDGMENT

       Pursuant to the Order filed in this matter this date, this case is dismissed with prejudice.

       IT IS SO ORDERED this 4th day of October, 2019.



                                                 UNITED STATES MAGISTRATE JUDGE




           1

Andrew Saul is now the Commissioner of Social Security and is substituted as the appropriate
defendant pursuant to Federal Rule of Civil Procedure 25(d).
